Burgess, J.
At the March term, 1898, of the criminal court of Buchanan county, the defendant was jointly indicted with two others, and charged with feloniously stealing at said county seven live turkeys, the property of one Harriett McCauley, of the value of $35. At the same term on application of Ida Copeland she was granted a severance, put upon her trial, *6found guilty of grand larceny, and her punishment fixed at two years imprisonment in the penitentiary. She appeals.
■ The bill of exceptions presented by the record in this case contains nothing save and except the' testi-' mony adduced at the trial. It does not contain the instructions, the motion for a new trial or the motion in arrest of judgment, all of which are matters of exception. Nor does it show that an exception was taken and saved to the action of the court in overruling the motion for a new trial. So there is nothing before this court for review save and except the record proper, and in this we find no reversible error. We must therefore affirm the judgment.
Uantt, P. J., and Sherwood, J., concur.